DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180204791 A1; Chen).
Regarding claim 1, Chen discloses a package component for carrying at least one device package and an insulating layer  (Fig. 7G, comprises two insulating materials 552 deformable gel combined with 554; ¶80) thereon, the package component comprising: a molding layer (Fig. 7G, 518 polyimide; ¶62/77) comprising a hardness greater than a hardness of the insulating layer that covers the at least one device package; a first redistribution structure  (Fig. 7G, 542; ¶84) and a second redistribution structure  (Fig. 7G, 520 ; ¶84) disposed on two opposite sides of the molding layer, the at least one device package  (Fig. 7G, 550 ; ¶80) being mounted on the second 
Polyimide is harder than deformable gel.
Although the drawings of Chen discloses coterminous layers Chen does not specifically state, “wherein the insulating layer, the first redistribution structure, and the molding layer have a same width;” 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the layers having the same width as a matter of design choice. If layers are made larger in order to achieve uniform width more components, insulating material, molding material, or redistribution layers can be added to enhance the functionality or protection of the device. If larger layers must be thinned in order to achieve uniform width a smaller package may be achieved. Therefore, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions where the claimed structure 
Regarding claim 2, Chen discloses the package component of claim 1, wherein the semiconductor die (Fig. 7G, 703; ¶78, 84 in accordance with 300 or 400) comprises die connectors (Fig. 3G, 108; ¶40) connected to the second redistribution structure (Fig. 7G, 520; ¶84), and a die attach film (Fig. 7G, 522; ¶79) is interposed between the semiconductor die and the first redistribution structure (Fig. 7G, 542; ¶84).  
Regarding claim 3, Chen discloses the package component of claim 1, wherein the semiconductor die (Fig. 7G, 703; ¶78, 84 in accordance with 300 or 400) comprises a semiconductor substrate (Fig. 7G, 102; ¶25) and a through semiconductor via (Fig. 7G, 505; ¶85) penetrating through the semiconductor substrate to connect the first redistribution structure (Fig. 7G, 542; ¶84) and the second redistribution structure.   (Fig. 7G, 520; ¶84) 
Regarding claim 4, Chen discloses the package component of claim 3, wherein the semiconductor die (Fig. 7G, 703; ¶78,84  in accordance with 300 or 400) further comprises a solder bump (Fig. 7G, 708; ¶81) disposed between the through semiconductor via (Fig. 7G, 505; ¶85) and the first redistribution structure  (Fig. 7G, 542; ¶84)  and laterally covered by the molding layer. (Fig. 7G, 518; ¶62/77) 
Regarding claim 9,  Chen discloses an electronic device, comprising: a first package component comprising: a first insulating layer   (Fig. 7G, 518 polyimide; ¶62/77) ; a first redistribution structure (Fig. 7G, 542; ¶84)  and a second redistribution structure  (Fig. 7G, 520 ; ¶84) disposed on opposing sides of the first insulating layer; a 
Although the drawings of Chen discloses coterminous layers Chen does not specifically state, “wherein the insulating layer, the first redistribution structure, and the molding layer have a same width;”
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the layers having the same width as a matter of 
Regarding claim 10,  Chen discloses the electronic device of claim 9, wherein the semiconductor die (Fig. 7G, 703; ¶78,84 in accordance with 300 or 400)  of the first package component comprises die connectors  (Fig. 3G, 108; ¶40) in contact with the second redistribution structure (Fig. 7G, 520; ¶84), and a die attach film (Fig. 7G, 522; ¶79) of the first package component is interposed between the first redistribution structure (Fig. 7G,  542; ¶84) and the semiconductor die.  
Regarding claim 11,  Chen discloses the electronic device of claim 9, wherein the semiconductor die  (Fig. 7G, 703; ¶78,84  in accordance with 300 or 400) of the first package component comprises a semiconductor substrate (Fig. 7G, 102; ¶25) and a through semiconductor via (Fig. 7G, 505; ¶85) penetrating through the semiconductor substrate to connect the first redistribution structure (Fig. 7G,  542; ¶84) and the second redistribution structure (Fig. 7G, 520 ; ¶84).  
Regarding claim 12, Chen discloses the electronic device of claim 11, wherein the semiconductor die (Fig. 7G, 703; ¶78, 84 in accordance with 300 or 400) of the first 
Regarding claim 15, Chen discloses the electronic device of claim 9, wherein a sidewall of the second insulating layer (Fig. 7G, 552 deformable gel; ¶80) of the second package component is substantially leveled with sidewalls of the second redistribution structure (Fig. 7G, 520 ; ¶84), the first insulating layer (Fig. 7G, 518 polyimide; ¶62/77), and the first redistribution structure (Fig. 7G, 542; ¶84)of the first package component. the second redistribution structure (Fig. 7G, 520 ; ¶84) comprises a first side connected to the semiconductor die (Fig. 7G, 703; ¶78, 84 in accordance with 300 or 400), a second side connected to the device package (Fig. 7G, 550 ; ¶80), and a plurality of conductive vias (not labeled between 550 and 703) that are tapered along a direction from the second side toward the first side.
Regarding claim 16, Chen discloses a manufacturing method of an electronic device, comprising: forming a molding layer  (Fig. 7G, 518; ¶62/77) on a first redistribution structure (Fig. 7G, 542; ¶84) to laterally cover a semiconductor die (Fig. 7G, 703; ¶78,84) and a through interlayer via (Fig. 7G, 780; ¶84) that are formed on the first redistribution structure; forming a second redistribution structure (Fig. 7G, 520 ; ¶84) on the molding layer, the semiconductor die, and the through interlayer via; mounting a device package (Fig. 7G, 550 ; ¶80) on the second redistribution structure, wherein the device package comprises a packaged integrated circuit die; and forming an insulating layer  (Fig. 7G, comprises two insulating materials 552 deformable gel combined with 554; ¶80) on the second redistribution structure to cover the device 
Polyimide is more rigid than deformable gel.
Although the drawings of Chen discloses coterminous layers Chen does not specifically state, “and the first redistribution structure underlying the molding layer to form a coterminous sidewall.”
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the layers having the same width as a matter of design choice. If layers are made larger in order to achieve uniform width more components, insulating material, molding material, or redistribution layers can be added to enhance the functionality or protection of the device. If larger layers must be thinned in order to achieve uniform width a smaller package may be achieved. Therefore, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions where the claimed structure functions in the same way, absent unexpected results, is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 17, Chen discloses the manufacturing method of claim 16, further comprising: forming the first redistribution structure (Fig. 7C, 542; ¶84) on a temporary carrier (Fig. 7C, 730; ¶81) before forming the molding layer (Fig. 7G, 518; 
The first redistribution structure is formed on a carrier before attaching molding layer 518 to the first redistribution layer.
Regarding claim 18, Chen discloses the  manufacturing method of claim 16, further comprising: attaching a backside of the semiconductor die (Fig. 7G, 703; ¶78,84)  to the first redistribution structure (Fig. 7C, 542; ¶84) through a die attach film (Fig. 7G, 522; ¶79) before forming the molding layer (Fig. 7G, 518; ¶62/77).  
Before the molding layer can be formed on the first rdl layer the die attach film is formed on the semiconductor die. (Figs. 7B-7C)
Regarding claim 21, Chen discloses the electronic device of claim 9, wherein: the second redistribution structure (Fig. 7G, 520 ; ¶84)comprises a dielectric layer and a patterned conductive layer embedded in the dielectric layer, and the device package  (Fig. 7G, 550 ; ¶80)  comprises electrical connectors  (Fig. 7G, 544; ¶80)  extending into the dielectric layer (Fig. 7G, 552 deformable gel; ¶80)  to be in contact with the patterned conductive layer.
Regarding claim 19, Chen discloses the manufacturing method of claim 16, further comprising: wherein the semiconductor die (Fig. 7G, 703; ¶78, 84) comprises a 
Chen is silent on disposing the semiconductor die on the first redistribution structure before forming the molding layer by forming a connection comprising a solder material between the semiconductor die and the first redistribution structure, 
Chen discloses a process of making an electronic device a semiconductor device is disposed on the first redistribution structure comprising a molding layer and a solder material between the semiconductor die and the first redistribution structure. Chen’s process takes place after the molding layer is formed. To meet the limitations of the claim Chen would only need to change the order of process steps to arrive at the same electronic device. 
Therefore, before the effective filing date of the invention it would be prima facie obvious to one having ordinary skill reversing the order of the prior art process steps when disposing Chen’s semiconductor device on the first redistribution layer. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144 IV C
Regarding claim 20, Chen discloses the manufacturing method of claim 19, further comprising:  and forming a conductive material in the through hole to form the through semiconductor via (Fig. 7G, 505; ¶85) of the semiconductor die before forming the second redistribution structure.

Chen is silent on forming a through hole in the semiconductor substrate of the semiconductor die to accessibly expose at least a portion of the connection after forming the molding layer
Chen’s process takes place before the molding layer is formed. To meet the limitations of the claim Chen would only need to change the order of process steps to arrive at the same electronic device. 
Therefore, before the effective filing date of the invention it would be prima facie obvious to one having ordinary skill reversing the order of the prior art process steps when forming Chen’s through semiconductor via. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144 IV C
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180204791 A1; Chen) in view of Wu et al. (US 20110291288 A1; Wu).
Regarding claim 5, Chen discloses the package component of claim 1, but is silent on wherein the at least one package comprises a plurality of device packages, the device packages are disposed side by side is mounted on the second redistribution structure, and in a top view, the semiconductor die extends across a portion of the insulating layer between adjacent two of the device packages and partially covers the adjacent two of the device packages.  

However Chen is silent on there being a plurality of device packages
Wu discloses a package system (Fig. 1, 100; ¶41) wherein a plurality of the device packages (Fig. 1, 120/130; ¶23) disposed side by side is mounted on a second redistribution structure (Fig. 1, 119; ¶32), and in a top view, a semiconductor die (Fig. 1, 113; ¶24)
Before the effective filing date in the invention it would have been obvious to one having ordinary skill in the art to have a plurality of device packages for forming a Three-dimensional integrated circuits (3D IC) capable of higher device density.
 Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180204791 A1; Chen) in view of Wu et al. (US 20110291288 A1; Wu) and further in view of Shih et al. (20170365580 A1; Shih).
Regarding claim 6, Chen in view of Wu discloses the package component of claim 5, wherein the semiconductor die (Fig. 7G, 703; ¶78, 84 in accordance with 300 or 400) is a bridge die (interposer), but is silent on and the adjacent two of the device packages are in electrical communication with each other through the semiconductor 
Shih discloses a package system where the semiconductor die (Fig. 7, 13; ¶28-29) is a bridge die allowing electric communication through interconnect structure (Fig. 7, 133; ¶28-29) between two logic die. (Fig. 7, 11 and 12; ¶28-29).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the bridge connecting configuration of Shih for accessing different memory cells simultaneously at different addresses.
Regarding claim 7, Chen in view of Wu and Shih discloses the package component of claim 6, further comprising: a passive (Fig. 7G, 502; ¶78,84  in accordance with 100 Chen ) device disposed aside the semiconductor die (Fig. 7G, 703; ¶78,84  in accordance with 300 or 400 Chen), embedded in a periphery of the molding layer (Fig. 7G, 518; ¶62/77 Chen) , and electrically coupled to the at least one device package through the second redistribution structure (Fig. 7G, 520 ; ¶84 Chen).  
 Claim 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180204791 A1; Chen) in view of Yu et al. (20190131262 A1; Yu).
Regarding claim 8, Chen discloses the package component of claim 1, wherein the second redistribution structure (Fig. 5A and 7G, 520; ¶57, 84 Chen) comprises a dielectric layer, but is silent on a warpage-control layer stacked on the dielectric layer, and a patterned conductive layer embedded in the dielectric layer and the warpage-
Yu discloses forming a redistribution structure (Fig. 1D, 300; ¶22) comprising a dielectric layer (Fig. 1D, 314a; ¶22), a warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) stacked on the dielectric layer, and a patterned conductive layer (Fig. 1D, 320a/322a/324a; ¶22) embedded in the dielectric layer and the warpage-control layer, and a hardness of the warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) is greater than a hardness of the dielectric layer.  (Fig. 1D, 314a; ¶22)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make a RDL layer using the configuration of Yu alleviate or block the stress from lower RDL layers.
Regarding claim 14, Chen discloses the electronic device of claim 9, wherein the second redistribution structure (Fig. 5A and 7G, 520; ¶57, 84 Chen) of the first package component comprises a dielectric layer, but is silent on a warpage-control layer stacked on the dielectric layer, and a patterned conductive layer embedded in the dielectric layer and the warpage-control layer, and a Young's modulus of the warpage-control layer is greater than a Young's modulus of the dielectric layer. 
Yu discloses forming a redistribution structure (Fig. 1D, 300; ¶22) comprising a dielectric layer (Fig. 1D, 314a; ¶22), a warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) stacked on the dielectric layer, and a patterned conductive layer (Fig. 1D, 320a/322a/324a; ¶22) embedded in the dielectric layer and 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make a RDL layer using the configuration of Yu alleviate or block the stress from lower RDL layers.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180204791 A1; Chen) in view of Muraiet al. (US 20060204733 A1; Mu).
Regarding claim 13, Chen discloses the electronic device of claim 9, but is silent on wherein a filler particle size of the second insulating layer of the second package component are less than a filler particle size of the first insulating layer of the first package component.  
Mu discloses adding filler (Fig. 3, 20a/20b/20c; ¶54) of different particle size to a dielectric layer (Fig. 3, 2; ¶54) control the Young’s modulus (rigidity). The filler having the lower particle size causes less rigidity. While the filler with the larger particle size causes a larger rigidity.
Therefore before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a filler particle size of the second insulating layer of the second package component are less than a filler particle size of the first insulating layer of the first package component for further differentiating the relative rigidity between layers where one layer is less rigid according to the degree of the particle size difference.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180204791 A1; Chen) in view of Hu et al. (US 20190148342 A1; Hu).
Regarding claim 22,  Chen discloses the electronic device of claim 9, wherein: but is silent on the second package component comprises a support ring disposed on the second redistribution structure and embedded in the second insulating layer, and the device package is surrounded by the support ring.
Hu discloses a device package surrounded by a support ring (Fig. 10, 65; ¶50) disposed on an RDL and embedded in an insulation layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the support ring for protecting the package.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816